DETAILED ACTION
	Claims 1-20 are present for examination.
	Claim 2, 8-10 and 17 have been amended.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No prior art or combination of prior art teaches or wherein the controller is configured to: receive a request directed to an address in the second memory; in response to the configuration register having a first value, operate in a non- caching mode, wherein in the non-caching mode the controller is configured to provide the request to the second memory without caching data returned by the request in the first memory; and in response to the configuration register having a second value, operate in a caching mode, wherein in the caching mode the controller is configured to provide the request to the second memory and cache data returned by the request in the first memory as recited in claim 1; receiving, by a level two (L2) controller comprising a configuration register, a request directed to an address in a level three (L3) memory; in response to the configuration register having a first value, operating the L2 controller in a non-caching mode by: providing the request to the L3 memory; and not caching data returned by the request in a L2 cache; and in response to the configuration register having a second value, operating the L2 controller in a caching mode by: providing the request to the second L3 memory; and caching data returned by the request in the L2 cache as recited in claim 9; and a L2 controller, configured to: receive a request directed to an address in a second memory coupled to the L2 cache subsystem; in response to the configuration register having a first value, operate in a non- caching mode, wherein in the non-caching mode the L2 controller is configured to provide the request to the second memory without caching data returned by the request in the first memory; and in response to the configuration register having a second value, operate in a caching mode, wherein in the caching mode the L2 controller is configured to provide the request to the second memory and cache data returned by the request in the first memory as recited in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Swaminathan et al. (US 2019/0042445) teaches wherein when a memory address of the requested data instruction is mapped to the non-volatile memory address space operable in the non-caching memory mode, the requested data instruction bypasses the volatile memory 130 and is directed to the non-volatile memory 140 for execution. Alternatively, if the memory address of the requested data instruction is mapped to the persistent memory address space operable in the persistent 2LM mode 9, the requested data instruction is directed to the volatile memory 130 and/or the non-volatile memory 140 for execution (i.e., non-cache mode or cache mode is based on the memory address of the requested data)  (see paragraph 25). 
However, Swaminathan et al. does not teach in response to the configuration register having a first value, operate in a non- caching mode, wherein in the non-caching mode the controller is configured to provide the request to the second memory without caching data returned by the request in the first memory; and in response to the configuration register having a second value, operate in a caching mode, wherein in the caching mode the controller is configured to provide the request to the second memory and cache data returned by the request in the first memory as needed in claims 1, 9 and 16.

Tsuboi et al. (JP H08-83215) teaches mode flag of the register 5 is set in advance to the non-caching mode by the control signal 12. When a write access occurs in this state, the comparator 6 operates to output the comparison result 14 is output. If the comparison result 14 indicates access to the memory area that is the target of the write-through processing, the compulsory mode control circuit outputs the processing mode controls signal indicating the non-caching mode. As a result,ther write access to the upper memory is suppressed and the write access to only the lower memory is executed (i.e., memory area/access address is used to determined non-caching mode) (see paragraph 9 and 11)
However, Tsuboi et al. does not teach in response to the configuration register having a first value, operate in a non- caching mode, wherein in the non-caching mode the controller is configured to provide the request to the second memory without caching data returned by the request in the first memory; and in response to the configuration register having a second value, operate in a caching mode, wherein in the caching mode the controller is configured to provide the request to the second memory and cache data returned by the request in the first memory as needed in claims 1, 9 and 16.


Response to Arguments
Applicant’s arguments, see pages 8-14, filed 03/24/2022, with respect to the rejection of claims 1, 8-9 and 16-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139